1 Reported in 203 N.W. 594.
Action to recover $800 for an alleged breach of contract of employment. The court found for defendant and the plaintiff now appeals from an order denying his alternative motion for judgment or for a new trial. *Page 154 
Plaintiff claims that he has a written contract of employment for the period of one year. The alleged contract is in the form of a letter and the important part is as follows:
                                      "Minneapolis, Minn. "February 18, 1922
"Mr. H.H. Hoff, "Minneapolis Branch,
"Dear Sir:
"According to our understanding, your salary is to be $200.00 per month and with 4% commission on all sales over $100,000.00, between now and Jan. 1st, 1923, your salary to begin Feb. 15th, 1922."
Defendant admits the employment, but says it was for no definite period. It claims the period specified in the writing related exclusively to the period within which sales to the extent of $100,000 had to be made to entitle plaintiff to the 4 per cent commission above the monthly salary.
The writing itself is ambiguous. Each of the parties introduced testimony to show what the intention of the parties was. The claims were conflicting and presented a question of fact. Its determination rested with the trial court which made findings in accordance with the claims of defendant. The evidence justified the findings.
Affirmed.